
	

113 SRES 66 ATS: Designating the first week of April 2013 as “National Asbestos Awareness Week”.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 66
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Baucus (for himself,
			 Mr. Tester, Mrs. Boxer, Mrs.
			 Murray, Mr. Reid,
			 Mr. Durbin, and Mr. Isakson) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			March 18, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the first week of April 2013 as
		  National Asbestos Awareness Week.
	
	
		Whereas dangerous asbestos fibers are invisible and cannot
			 be smelled or tasted;
		Whereas the inhalation of airborne asbestos fibers can
			 cause significant damage;
		Whereas asbestos fibers can cause cancer such as
			 mesothelioma and asbestosis and other health problems;
		Whereas asbestos-related diseases can take 10 to 50 years
			 to present themselves;
		Whereas the expected survival time for those diagnosed
			 with mesothelioma is between 6 and 24 months;
		Whereas, generally, little is known about late-stage
			 treatment of asbestos-related diseases, and there is no cure for such
			 diseases;
		Whereas early detection of asbestos-related diseases may
			 give some patients increased treatment options and might improve their
			 prognoses;
		Whereas the United States has substantially reduced its
			 consumption of asbestos, yet continues to consume almost 1,100 metric tons of
			 the fibrous mineral for use in certain products throughout the United
			 States;
		Whereas asbestos-related diseases have killed thousands of
			 people in the United States;
		Whereas exposure to asbestos continues, but safety and
			 prevention of asbestos exposure already have significantly reduced the
			 incidence of asbestos-related diseases and can further reduce the incidence of
			 such diseases;
		Whereas asbestos has been a cause of occupational
			 cancer;
		Whereas thousands of workers in the United States face
			 significant asbestos exposure;
		Whereas thousands of people in the United States die from
			 asbestos-related diseases every year;
		Whereas a significant percentage of all asbestos-related
			 disease victims were exposed to asbestos on naval ships and in
			 shipyards;
		Whereas asbestos was used in the construction of a
			 significant number of office buildings and public facilities built before
			 1975;
		Whereas people in the small community of
			 Libby, Montana, suffer from asbestos-related diseases, including mesothelioma,
			 at a significantly higher rate than people in the United States as a whole;
			 and
		Whereas the establishment of a National Asbestos
			 Awareness Week will raise public awareness about the prevalence of
			 asbestos-related diseases and the dangers of asbestos exposure: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates the
			 first week of April 2013 as National Asbestos Awareness
			 Week;
			(2)urges the Surgeon
			 General to warn and educate people about the public health issue of asbestos
			 exposure, which may be hazardous to their health; and
			(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the Office of the Surgeon General.
			
